Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-20 and 22 are objected to because of the following informalities:
In claim 13, “the failed software test case; correcting said failed” should read “the failed software test case; and correcting said failed”.
In claim 17 “train a machine learning model; inputting said elements” should read “train a machine learning model; and inputting said elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artzi (U.S. Patent Application Publication No. 2011/0016356).
Regarding claim 1, Artzi discloses a method for identifying a root cause of a failed software test of a web application comprising a user interface (identifying a cause (root cause) of a failed PHP code testing (failed software test) of a web application comprising a user interface (UI), [0034, 0036, 0045, 0046, 0142]), said method comprising:
providing a web application comprising a user interface ([0045, 0053, 0142]);
providing a script comprising a series of test steps (PHP scripts, [0056, 0059, 0060, 0096, 0114]), wherein each test step comprises an action performed on an element of said user interface ([0061, 0142]);
running said script on said web application (running the PHP script on the web application, [0053]);
identifying an error step of said script at which a failed software test reports a failure (identifying an HTML error line (error step) of the PHP script at which the failed PHP code testing reports a bug exposing failure, [[0060, 0096, 0098]); and
producing a list of suggested test steps and/or elements ranked by a likelihood that each suggested test step and/or element is the root cause of said failed software test (determining a set of examined statements by a programmer ranking by a percentage (ranked by likelihood) that each examined statement is the cause of the failed PHP code testing using tarantula fault localization technique, [0020, 0079]).
Regarding claim 12, Artzi discloses wherein each suggested test step and/or element is evaluated by a rules engine to provide suggested corrections to correct said root cause ([0020, 0061, 0079, 0081]).

Allowable Subject Matter
Claims 13-20 and 22 are allowed.
Claims 2, 4-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “providing each candidate failed test step of said list of candidate failed test steps to a Markov decision process to produce a plurality of trial test case configurations for each candidate failed test step” in combination with “comparing said failed software test case configuration and said trial test case configuration that produced the successful software test to identify differences in the trial test case relative to the failed software test case” and “correcting said failed software test case configuration by replacing a failed step with a corrected step, wherein said corrected step implements said differences in the trial test case relative to the failed software test case”, as outlined in independent claim 13.
Prior art was not found that explicitly teaches or fairly suggests “inputting said elements, element functions, and element-function associations into said trained machine learning model to identify anomalies in the web application user interface that produce failures in said web application” in combination with “analyzing source code of a web application to identify element functions associating element functions with elements of the user interface to produce element-function associations”, “inputting web application user interface geometry, text, and images to train a machine learning model”, and “inputting said elements, element functions, and element-function associations into said trained machine learning model to identify anomalies in the web application user interface that produce failures in said web application”, as outlined in independent claim 17.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113